 



Exhibit 10.25

 

SECOND AMENDMENT

 

to the

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

Richard S. Swartz, Jr.

 

This SECOND AMENDMENT, dated as of January 1, 2017, to the Amended and Restated
Employment Agreement (the “Agreement”) is by and between MYR Group Inc., a
Delaware corporation (the “Company”), and Richard S. Swartz, Jr., (the “Key
Employee”) (capitalized terms used in this Amendment that are not defined herein
shall have the meanings given them in the Agreement, unless the context clearly
requires otherwise).

 

WHEREAS, on January 1, 2017, the Company’s Board of Director’s appointment of
Key Employee to the position of President and Chief Executive Officer became
effective; and

 

WHEREAS, the Company and Key Employee desire to amended the Agreement to be
consistent with this appointment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Paragraph 2.2 of the Agreement is deleted in its entirety and replaced with the
following:

 

2.2           Position, Duties and Services. The Key Employee shall serve in the
position of President and Chief Executive Officer and shall have duties and
responsibilities consistent with an executive serving in such capacity. The Key
Employee shall perform such duties and responsibilities diligently and to the
best of the Key Employee’s abilities. The Key Employee’s employment will be
subject to the supervision and direction of the Board of Directors.

 

Paragraph 2.3 (a) of the Agreement is deleted in its entirety and replaced with
the following:

 

2.3           (a)          Base Salary. Beginning on the date of this Second
Amendment the Key Employee shall receive a Base Salary at the rate of Five
Hundred and Sixty-five Thousand dollars ($565,000) per annum payable in periodic
installments in accordance with the Company’s normal payroll practices and
procedures, which Base Salary may be increased (but not decreased) by the Board
or (a committee thereof) from time to time.

 

INTENDING TO BE BOUND, the parties hereto have executed this AMENDMENT as of the
date first set forth above.

 



  COMPANY:   MYR GROUP INC.       By: /s/ LARRY F. ALTENBAUMER   Name: Larry F.
Altenbaumer   Title: Compensation Committee Chairman       KEY EMPLOYEE:      
/s/ RICHARD S. SWARTZ, JR.   Name Richard S. Swartz, Jr.



 

 

 

